Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 6, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159982                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  WILLIAM McCALLUM,                                                                                          Brian K. Zahra
           Plaintiff-Appellee,                                                                         Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 159982                         Megan K. Cavanagh,
                                                                    COA: 346858                                         Justices
                                                                    Ingham CC: 17-000113-NH
  MID-MICHIGAN PHYSICIANS, PC,
  DR. DOUGLAS VANDERJAGT,
  WILLIAM CLARK, PA, and
  WILLIAM JORDAN, PA,
             Defendants-Appellants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the June 14, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 6, 2019
           a1203
                                                                               Clerk